In an action to recover damages for personal injuries, etc., the plaintiff Shabina Baig appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated April 11, 2001, and the defendants Clarisa Taman and Herzel Taman, and the defendant Asad Ali, separately appeal from so much of the same order as denied those branches of their respective motions which were for summary judgment dismissing the complaint insofar as asserted by the plaintiffs Iftikhar Baig, Sumbell Baig, Nehan Baig, and Mohammad Baig against them.
Ordered that the appeal of the plaintiff Shabina Baig is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendants; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs Iftikhar Baig, Sumbell Baig, Nehan Baig, and Mohammad Baig payable by the defendants.
The defendants’ evidence, which included, inter alia, the unsworn reports of their medical expert (see Kingsbury v Pagano, 182 AD2d 268), failed to establish a prima facie case that neither Iftikhar Baig, Sumbell Baig, Nehan Baig, nor Mohammad Baig sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Chaplin v Taylor, 273 AD2d 188).
Under the circumstances, we need not consider whether the respondents’ papers were sufficient to raise a triable issue of fact (see Mariaca-Olmos v Mizrhy, 226 AD2d 437). Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.